DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because Figs. 1, 3, 4 and 7 contain illegible text.  Specifically, in Fig. 1, what appears to be the number “90” towards the top is illegible due to improper shading.  Fig. 3 text is of a small font size which cannot be read.  Box 407 of Fig. 4 contains illegible text.  In Fig. 7, the graph in the top 1/3 of the page contains illegible text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
The abstract of the disclosure is objected to because at line 2, “include:” should apparently read –includes:--.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  at line 10 of claims 1 and 6, “difference” should apparently read --different--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1 and 10 recite that the output magnetic stimulation has “different characteristics” corresponding to an asymmetry degree of the brain.  While the specification contemplates such differences as frequency and intensity of stimulation, it does not contemplate all differences with respect to magnetic stimulation.  For instance, such a recitation could cover a duration, waveforms or pulsing, or such a characteristic could cover a type of coil arrangement or an angle/placement of the coil and/or arrangement, however none of this is covered by the specification.  One of ordinary skill in the art would recognize that many different variables of magnetic stimulation could be covered by “magnetic stimulation having different characteristics,” but could not anticipate all possible variables which Applicant appears to claim.  No working examples of all possible variables are provided, nor does the specification appear to delineate any “different characteristics” beyond frequency and intensity of stimulation.  Therefore, undue experimentation would be required in order to make and/or use the invention based on the content of the disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 6 of claim 1, it is unclear if “an asymmetry degree” is the same as or different than “an asymmetry degree” recited at line 5.  
Claim 1 at line 7 recites the limitation "the basis of brain wave measurement data".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 at line 10 recites the limitation "the basis of control data".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 at line 11 recites the limitation "the determination result".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 at line 6 recites the limitation "the basis of the classified brain wave imbalance data".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 3, it is unclear if “classification” is the same or different than “classifies” at line 4 of claim 2 or “the classified…” at line 6 of claim 2.
Claim 3 at line 3 recites the limitation "the state of…".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 at line 3 recites the limitation "the basis of a first analysis result".  There is insufficient antecedent basis for this limitation in the claim.
At line 6 of claim 6, it is unclear if “an asymmetry degree” is the same as or different than “an asymmetry degree” recited at line 4.  
Claim 6 at line 7 recites the limitation "the basis of brain wave measurement data".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 at line 8 recites the limitation "the magnetic stimulation coil unit".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 at line 10 recites the limitation "the basis of control data".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 at line 11 recites the limitation "the determination result".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 at line 6 recites the limitation "the basis of the classified brain wave imbalance data".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 8, it is unclear if “classification” is the same or different than “the classifying” at line 2 of claim 1.
Claim 8 at line 3 recites the limitation "the basis of a first analysis result".  There is insufficient antecedent basis for this limitation in the claim.
At line 3 of claim 9, it is unclear if “brain wave imbalance data” is the same as or different than “brain wave imbalance data” recited at line 2 of claim 7.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilla et al. (U.S. Pub. No. 2014/0303425).  Regarding claim 1, Pilla et al. (hereinafter Pilla) discloses a primates depression treatment apparatus comprising: a magnetic stimulation coil unit 6105 outputting magnetic stimulation having different characteristics corresponding to an asymmetry degree of a brain ([0119], [0125], [0154], [0156], and Figs. 21-25); and a controller 6102 determining an asymmetry degree between a left hemisphere and a right hemisphere on the basis of brain wave measurement data (EEG) of the brain (Fig. 25 and [0204]-[0208]), and controlling the magnetic stimulation coil unit to output the magnetic stimulation having difference characteristics on the basis of control data that are determined in accordance with the determination result ([0208], [0209] and [0212]-[0214]).  Regarding claim 5, the controller (of Fig. 25) performs wired or wireless communication for providing the control .
Regarding claim 6, Pilla discloses a method of driving a primates depression treatment apparatus comprising: outputting magnetic stimulation having different characteristics corresponding to an asymmetry degree of a brain ([0119], [0125], [0154], [0156], and Figs. 21-25); and determining an asymmetry degree between a left hemisphere and a right hemisphere on the basis of brain wave measurement data (EEG) of the brain (Fig. 25 and [0204]-[0208]), and controlling a magnetic stimulation coil unit 6105 to output the magnetic stimulation having different characteristics on the basis of control data that is determined in accordance with the determination result, by means of a controller 6102 ([0208], [0209] and [0212]-[0214]).  Regarding claim 10, the method further comprises performing wired or wireless communication for providing the control data to the magnetic stimulation coil unit, in a device separated from the magnetic stimulation coil unit (Figs. 22-25 and [0159]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (U.S. Pub. No. 2019/0143136) in view of Hyodo et al. (U.S. Pub. No. 2016/0235360).  Regarding claim 1, Hunter et al. (hereinafter Hunter) discloses a primates depression treatment apparatus comprising: a magnetic stimulation unit 230 outputting magnetic stimulation having different characteristics corresponding to an asymmetry degree of a brain ([0042], and Figs. 21-25); and a controller 240 determining an asymmetry degree between a left hemisphere and a right hemisphere ([0051], [0053], [0055] and Fig. 4A) on the basis of brain wave measurement data (EEG) of the brain (Fig. 2, [0031], [0035], [0036], [0039] and [0041]), and controlling the magnetic stimulation unit 230 to output the magnetic stimulation having difference characteristics on the basis of control data that are determined in accordance with the determination result ([0051], [0053] and Fig. 4A).  However, Hunter fails to disclose explicitly that the magnetic stimulation coil unit comprises a coil.  Hyodo et al. (hereinafter Hyodo) discloses a magnetic stimulation apparatus including a coil, wherein the magnetic stimulation apparatus controls/adjusts the intensity, frequency and duration of the magnetic stimulation applied to the coil ([0024] and Fig. 1) in order to treat a variety of neurological disorders/diseases such as depression and Parkinson disease ([0003] and [0107]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a coil for providing a magnetic stimulation as taught by Hyodo, into a transcranial magnetic stimulation .  
Regarding claim 2, the controller 240 of Hunter creates quantified brain wave imbalance data of depression on the basis of the brain wave measurement data, classifies the created brain wave imbalance data in accordance with a state of the brain, and outputs the control data on the basis of the classified brain wave imbalance data ([0053] and Figs. 4A and 5B of Hunter).  
Regarding claim 6, Hunter discloses a method of driving a primates depression treatment apparatus comprising: outputting magnetic stimulation having different characteristics corresponding to an asymmetry degree of a brain ([0042], and Figs. 21-25); and determining an asymmetry degree between a left hemisphere and a right hemisphere ([0051], [0053], [0055] and Fig. 4A) on the basis of brain wave measurement data (EEG) of the brain (Fig. 2, [0031], [0035], [0036], [0039] and [0041]), and controlling a magnetic stimulation unit 230 to output the magnetic stimulation having different characteristics on the basis of control data that is determined in accordance with the determination result, by means of a controller 240 (Fig. 2, [0031], [0035], [0036], [0039] and [0041]).  However, Hunter fails to disclose explicitly that the magnetic stimulation coil unit comprises a coil.  Hyodo et al. (hereinafter Hyodo) 
Regarding claim 7, the controller 240 of Hunter creates quantified brain wave imbalance data of depression on the basis of the brain wave measurement data, classifies the created brain wave imbalance data in accordance with a state of the brain, and outputs the control data on the basis of the classified brain wave imbalance data ([0053] and Figs. 4A and 5B of Hunter).  
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (U.S. Pub. No. 2019/0143136) in view of Hyodo et al. (U.S. Pub. No. 2016/0235360) and further in view of Pilla et al. (U.S. Pub. No. 2014/0303425).  Regarding claim 3, the controller 240 of Hunter performs classification according to the .  
240 .  
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (U.S. Pub. No. 2019/0143136) in view of Hyodo et al. (U.S. Pub. No. 2016/0235360) and further in view of Pilla et al. (U.S. Pub. No. 2014/0303425) and Agnihotri et al. (WO 2019/173866 A1).  Regarding claim 4, Hunter, Hyodo and Pilla disclose the invention as claimed, see rejection supra; however the combination fails to disclose wherein the controller applies a Support Vector Machine (SVM) model to classify the brain imbalance data according to the state of the brain.  Agnihotri et al. (hereinafter Agnihotri) discloses an apparatus for mapping target regions of a brain known to effect various neurological conditions (see Abstract, [0010] and [0050]), and further applying control signals to a coil for effecting treatment on such regions ([0050], [0180] and Abstract).   Agnihotri further teaches that various models may be utilized in order to optimize certain stimulation signals which should be used to generate a desired stimulatory response, to include logistic regression, deep learning, rule-based machine learning, genetic algorithms and support vector machines ([0208] and [0245]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a machine-learning statistical analysis such as support vector machines as taught by Agnihotri, in a controller for providing multiple types of analysis to determine an appropriate region of stimulation along with adjustment of treatment parameters to said region as suggested by Hunter, Hyodo and Pilla as Hunter, Hyodo and Pilla recognize that various types of regression models enable assessment of theta cordance ([0083] of Hunter) in determination of improvement of symptoms following a change in parameters ([0051] of Hunter) and Agnihotri discloses that various models may be utilized in order to optimize certain .  
Regarding claim 9, Hunter, Hyodo and Pilla disclose the invention as claimed, see rejection supra; however the combination fails to disclose wherein the classifying applies a SVM model to classify the brain imbalance data according to the state of the brain.  Agnihotri et al. (hereinafter Agnihotri) discloses an apparatus for mapping target regions of a brain known to effect various neurological conditions (see Abstract, [0010] and [0050]), and further applying control signals to a coil for effecting treatment on such regions ([0050], [0180] and Abstract).   Agnihotri further teaches that various models may be utilized in order to optimize certain stimulation signals which should be used to generate a desired stimulatory response, to include logistic regression, deep learning, rule-based machine learning, genetic algorithms and support vector machines ([0208] and [0245]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a machine-learning statistical analysis such as support vector machines as taught by Agnihotri, in a method for providing multiple types of analysis to determine an appropriate region of stimulation along with adjustment of treatment parameters to said region as suggested by Hunter, Hyodo and Pilla as Hunter, Hyodo and Pilla recognize that various types of regression models enable assessment of theta cordance ([0083] of Hunter) in determination of improvement of symptoms following a change in parameters ([0051] of Hunter) and Agnihotri discloses that various models may be utilized in order to optimize certain treatment parameters to generate a desired stimulatory response, to include logistic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791